FILED
                                                                         IN THE OFFICE OF THE
                                                                      CLERK OF SUPREME COURT
                                                                             APRIL 20, 2021
                                                                       STATE OF NORTH DAKOTA



                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2021 ND 69

State of North Dakota,                                  Plaintiff and Appellee
      v.
Douglas Landis,                                      Defendant and Appellant



                                No. 20200323

Appeal from the District Court of Mountrail County, North Central Judicial
District, the Honorable Richard L. Hagar, Judge.

AFFIRMED.

Per Curiam.

Wade G. Enget, State’s Attorney, Stanley, N.D., for plaintiff and appellee.

Kiara C. Kraus-Parr, Grand Forks, N.D., for defendant and appellant.
                               State v. Landis
                                No. 20200323

Per Curiam.

[¶1] Douglas Landis appeals a district court criminal judgment following a
jury verdict finding him guilty of two counts of negligent homicide. We
summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2] In the early morning hours of October 5, 2018, Landis was involved in a
head-on collision that resulted in the death of two individuals. Landis’s time
card from the day prior stated that he had started work at 2:00 a.m. and ended
work at 2:00 p.m. Business records, including bills of lading, showed that
Landis continued to pick up and deliver frac-sand past 2:00 p.m. These records
showed that Landis had been working 24 out of 28 and 1/2 hours prior to the
crash. Trooper Preston Langer responded to the scene of the crash and testified
that the further east he traveled, the conditions appeared to be deteriorating,
with snow beginning to accumulate on the roadway. The State presented dash
camera audio and video of a conversation that occurred between Trooper
Langer and Landis, with Landis admitting that he could not see the center line
and felt the truck drifting into the oncoming lane. Trooper Christa Kovarik
testified as an expert for purposes of crash reconstruction and gave her opinion
that the point of impact was delineated by gouge marks on the pavement
located on the fog line of the eastbound lane. At the close of the State’s case,
Landis moved under Rule 29, N.D.R.Crim.P., for a judgment of acquittal. The
district court denied the motion.

[¶3] On appeal, Landis argues the district court abused its discretion in
denying his motion for a judgment of acquittal. We conclude that the verdict is
supported by substantial evidence, and we summarily affirm under
N.D.R.App.P. 35.1(a)(3).

[¶4] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte

                                       1